 



Exhibit 10.109

CHANGE OF CONTROL
SEVERANCE AGREEMENT

42



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  Purpose     45  
2.
  Your Agreement     45  
3.
  Events That Trigger Severance Benefits     45  
a.
  Termination After a Change in Control     45  
b.
  Termination After a Potential Change in Control     45  
c.
  Successor Fails to Assume This Agreement     45  
4.
  Events That Do Not Trigger Severance Benefits     45  
5.
  Termination Procedures     46  
6.
  Severance Benefits     46  
a.
  In General     46  
b.
  Lump-Sum Payment in Lieu of Future Compensation     46  
c.
  Incentive Compensation and Options     46  
d.
  Group Insurance Benefit Continuation     46  
7.
  Time for Payment     47  
8.
  Payment Explanation     47  
9.
  Relation to Other Severance Programs     47  
10.
  Potential Limitations     47  
a.
  Golden Parachute Limitation     47  
b.
  Section 162(m) Limitation     48  
11.
  Disability     48  
12.
  Effect of Reemployment     48  
13.
  Successors     48  
a.
  Assumption Required     48  
b.
  Heirs and Assigns     48  
14.
  Amendments     48  
15.
  Governing Law     49  
16.
  Claims [ERISA requirement]     49  
a.
  When Required; Attorneys’ Fees     49  
b.
  Initial Claim     49  
c.
  Claim Decision     49  
d.
  Appeal of Denied Claims     49  
e.
  Appeal Decision     50  
f.
  Procedures     50  
17.
  Limitation on Employee Rights     50  
18.
  Validity     50  
19.
  Counterparts     50  
20.
  Giving Notice     50  
a.
  To the Company     50  
b.
  To You     50  
21.
  Definitions     50  
a.
  Agreement     50  
b.
  Beneficial Owner     50  
c.
  Board     51  
d.
  Cause     51  

43



--------------------------------------------------------------------------------



 



             
e.
  Change in Control     51  
(1)
  Acquisition of Controlling Interest     51  
(2)
  Change in Board Control     51  
(3)
  Merger Approved     51  
(4)
  Sale of Assets     51  
(5)
  Liquidation or Dissolution     52  
(6)
  Private Transaction     52  
f.
  Code     52  
g.
  Company     52  
h.
  Disability     52  
i.
  Exchange Act     52  
j.
  Good Reason     52  
(1)
  Demotion     52  
(2)
  Pay Cut     52  
(3)
  Relocation     52  
(4)
  Breach of Promise     53  
(5)
  Discontinuance of Compensation Plan Participation     53  
(6)
  Discontinuance of Benefits     53  
(7)
  Improper Termination     53  
(8)
  Notice of Prospective Action     53  
k.
  Incentive Compensation     53  
l.
  Management Action     54  
m.
  Person     54  
n.
  Potential Change in Control     54  
(1)
  Agreement Signed     54  
(2)
  Notice of Intent to Seek Change in Control     54  
(3)
  Board Declaration     54  
o.
  Severance Benefits     54  
p.
  Term of this Agreement     54  
(1)
  Expiration     54  
(2)
  Change in Control     54  

44



--------------------------------------------------------------------------------



 



CHANGE OF CONTROL
SEVERANCE AGREEMENT

This Agreement between Lawrence W. Sinnott (“you”) and VERSAR, INC.(“Company”)
has been entered into as of March 1, 2004. This Agreement promises you severance
benefits if, following a Change of Control, you are terminated without Cause or
resign for Good Reason during the Term of this Agreement. Capitalized terms are
defined in the last section of this Agreement.



1.   Purpose

The Company considers a sound and vital management team to be essential.
Management personnel who become concerned about the possibility that the Company
may undergo a Change in Control may terminate employment or become distracted.
Accordingly, the Board has determined that appropriate steps should be taken to
minimize the distraction executives may suffer from the possibility of a Change
in Control. One step is to enter into this Agreement with you.



2.   Your Agreement

If one or more Potential Changes in Control occur during the Term of this
Agreement, you agree not to resign for at least six full calendar months after a
Potential Change in Control occurs, except as follows: (a) you may resign after
a Change in Control occurs; (b) you may resign if you are given Good Reason to
do so; and (c) you may terminate employment on account of retirement on or after
65 or because you become unable to work due to serious illness or injury.



3.   Events That Trigger Severance Benefits



  a.   Termination After a Change in Control

You will receive Severance Benefits under this Agreement if, during the Term of
this Agreement and after a Change in Control has occurred, your employment is
terminated by the Company without Cause (other than on account of your
Disability or death) or you resign for Good Reason.     b.   Termination After a
Potential Change in Control

You also will receive Severance Benefits under this Agreement if, during the
Term of this Agreement and after a Potential Change in Control has occurred but
before a Change in Control actually occurs, your employment is terminated by the
Company without Cause or you resign for Good Reason, but only if either: (i) you
are terminated at the direction of a Person who has entered into an agreement
with the Company that will result in a Change in Control; or (ii) the event
constituting Good Reason occurs at the direction of such Person.     c.  
Successor Fails to Assume This Agreement

You also will receive Severance Benefits under this Agreement if, during the
Term of this Agreement, a successor to the Company fails to assume this
Agreement, as provided in Section 13(a).



4.   Events That Do Not Trigger Severance Benefits

You will not be entitled to Severance Benefits if your employment ends because
you are terminated for Cause or on account of Disability or because you resign
without Good

45



--------------------------------------------------------------------------------



 



Reason, retire, or die. Except as provided in Section 3(c), you will not be
entitled to Severance Benefits while you remain protected by this Agreement and
remain employed by the Company, its affiliates, or their successors.



5.   Termination Procedures

If you are terminated by the Company after a Change in Control and during the
Term of this Agreement, the Company shall provide you with 30 days’ advance
written notice of your termination, unless you are being terminated for Cause.
The notice will indicate why you are being terminated and will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
your termination. If you are being terminated for Cause, your notice of
termination will include a copy of a resolution duly adopted by the affirmative
vote of not less than 51 % of the entire membership of the Board (at a meeting
of the Board called and held for the purpose of considering your termination
(after reasonable notice to you and an opportunity for you and your counsel to
be heard before the Board)) finding that, in the good faith opinion of the
Board, Cause for your termination exists and specifying the basis for that
opinion in detail. If you are purportedly terminated without the notice required
by this Section, your termination shall not be effective.



6.   Severance Benefits



  a.   In General

If you become entitled to Severance Benefits under this Agreement, you will
receive all of the Severance Benefits described in this Section.



  b.   Lump-Sum Payment in Lieu of Future Compensation

In lieu of any further cash compensation for periods after your employment ends,
you will be paid a cash lump sum equal to 2 times your annual base salary in
effect when your employment ends or, if higher, in effect immediately before the
Change in Control, Potential Change in Control, or Good Reason event for which
you terminate employment. In addition, and without duplication, you will be paid
a cash lump sum equal to 2 times the higher of the amounts paid to you (if any)
under any existing bonus or incentive plans in the calendar year preceding the
calendar year in which your employment ends or in the calendar year preceding
the calendar year in which the Change in Control occurred (or in which the
Potential Change in Control occurred, if benefits are payable under
Section 3(b)hereof).



  c.   Incentive Compensation and Options

The Company will pay you a cash lump sum equal to any unpaid incentive
compensation (that is not otherwise paid to you) that you have been allocated or
awarded under any existing bonus or incentive plans for measuring periods
completed before you became entitled to Severance Benefits under this Agreement.
All unvested options to purchase Company common stock will immediately vest and
remain exercisable for the longest period of time permitted under the applicable
stock option plan.



  d.   Group Insurance Benefit Continuation

During the period that begins when you become entitled to Severance Benefits
under this Agreement and ends on the last day of the 24th calendar month

46



--------------------------------------------------------------------------------



 



beginning thereafter, the Company shall provide, at no cost to you or your
spouse or dependents, the life, disability, accident, and health and dental
insurance benefits (or substantially similar benefits) it was providing to you
and your spouse and dependents immediately before you became entitled to
Severance Benefits under this Agreement (or immediately before a benefit
reduction that constitutes Good Reason, if you terminate employment for that
Good Reason). These benefits shall be treated as satisfying the Company’s COBRA
obligations. After benefit continuation under this subsection ends, you and your
spouse and dependents will be entitled to any remaining COBRA rights.



7.   Time for Payment

You will be paid your cash Severance Benefits within five days after you become
entitled to Severance Benefits under this Agreement (e.g., within five days
following your termination of employment). If the amount you are due cannot be
finally determined within that period, you will receive the minimum amount to
which you are clearly entitled, as estimated in good faith by the Company. The
Company will pay the balance you are due (together with interest at the rate
provided in Internal Revenue Code Section 1274(b)(2)(B)) as soon as the amount
can be determined, but in no event later than 30 days after you terminate
employment. If your estimated payment exceeds the amount you are due, the excess
will be a loan to you, which you must repay to the Company within five business
days after demand by the Company (together with interest at the rate provided in
Code Section 1274(b)(2)(B)).



8.   Payment Explanation

When payments are made to you, the Company will provide you with a written
statement explaining how your payments were calculated and the basis for the
calculations. This statement will include any opinions or other advice the
Company has received from auditors or consultants as to the calculation of your
benefits. If your benefit is affected by the golden parachute limitation in
Section 10, the Company will provide you with calculations relating to that
limitation and any supporting materials you reasonably need to permit you to
evaluate those calculations.



9.   Relation to Other Severance Programs

Your Severance Benefits under this Agreement are in lieu of any severance or
similar benefits that may be payable to you under any other employment agreement
or other arrangement; to the extent any such benefits are paid to you, they
shall be applied to reduce the amount due under this Agreement. This Agreement
constitutes the entire agreement between you and the Company and its affiliates
with respect to such benefits.



10.   Potential Limitations



  a.   Golden Parachute Limitation

Your aggregate payments and benefits under this Agreement and all other
contracts, arrangements, or programs shall not exceed the maximum amount that
may be paid without triggering golden parachute penalties under Section 280G and
related provisions of the Internal Revenue Code, as determined in good faith by
the Company’s independent auditors. The preceding sentence shall not apply to
the extent the shareholder approval requirements of Code Section 280G(b)(5) are
satisfied. If your benefits must be reduced to avoid triggering such penalties,
your

47



--------------------------------------------------------------------------------



 



benefits will be reduced in the priority order you designate or, if you fail
promptly to designate an order, in the priority order designated by the Company.
If an amount in excess of the limit set forth in this Section is paid to you,
you must repay the excess amount to the Company on demand, with interest at the
rate provided in Code Section 1274(b)(2)(B). You and the Company agree to
cooperate with each other reasonably in connection with any administrative or
judicial proceedings concerning the existence or amount of golden parachute
penalties on payments or benefits you receive.



  b.   Section 162(m) Limitation

To the extent payments or benefits under this Agreement would not be deductible
under Code Section 162(m) if made or provided when otherwise due under this
Agreement, they shall be made or provided later, immediately after Section
162(m) ceases to preclude their deduction, with interest thereon at the rate
provided in Code Section 1274(b)(2)(B).



11.   Disability

Following a Change in Control, while you are absent from work as a result of
physical or mental illness, the Company will continue to pay you your full
salary and provide you all other compensation and benefits payable to you under
the Company’s compensation or benefit plans, programs, or arrangements. These
payments will stop if and when your employment is terminated by the Company for
Disability or at the end of the Term of this Agreement, whichever is earlier.
Severance Benefits under this Agreement are not payable if you are terminated on
account of your Disability.



12.   Effect of Reemployment

Your Severance Benefits will not be reduced by any other compensation you earn
or could have earned from another source. .



13.   Successors



  a.   Assumption Required

In addition to obligations imposed by law on a successor to the Company, during
the Term of this Agreement the Company will require any successor to all or
substantially all of the business or assets of the Company expressly to assume
and to agree to perform this Agreement in the same manner and to the same extent
that the Company was required to perform. If the Company fails to obtain such an
assumption and agreement before the effective date of a succession, you will be
entitled to Severance Benefits as if you were terminated by the Company without
Cause on the effective date of that succession.



  b.   Heirs and Assigns

This Agreement will inure to the benefit of, and be enforceable by, your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees. If you die while any amount is still
payable to you under this Agreement, that amount will be paid to the executor,
personal representative, or administrator of your estate.



14.   Amendments

48



--------------------------------------------------------------------------------



 



This Agreement may be modified only by a written agreement executed by you and
an authorized officer of the Company.



15.   Governing Law

This Agreement creates a “top hat” employee benefit plan subject to the Employee
Retirement Income Security Act of 1974, and it shall be interpreted,
administered, and enforced in accordance with that law; the Company is the “plan
administrator.” To the extent that state law is applicable, the statutes and
common law of the State of Virginia(excluding its choice of laws statutes or
common law) shall apply.



16.   Claims [ERISA requirement]



  a.   When Required; Attorneys’ Fees

You do not need to present a formal claim to receive benefits payable under this
Agreement. However, if you believe that your rights under this Agreement are
being violated, you must file a formal claim with the Company in accordance with
the procedures set forth in this Section. The Company will pay your reasonable
attorneys’ fees and related costs in enforcing your rights under this Agreement.



  b.   Initial Claim

Your claim must be presented to the Company in writing. Within 30 days after
receiving the claim, a claims official appointed by the Company will consider
your claim and issue his or her determination thereon in writing. With your
consent, the initial claim determination period can be extended further. If you
can establish that the claims official failed to respond to your claim in a
timely manner, you may treat the claim as having been denied by the claims
official.



  c.   Claim Decision

If your claim is granted, the benefits or relief you are seeking will be
provided. If your claim is wholly or partially denied, the claims official
shall, within three days, provide you with written notice of the denial, setting
forth, in a manner calculated to be understood by you: (i) the specific reason
or reasons for the denial; (ii) specific references to the provisions on which
the denial is based; (iii) a description of any additional material or
information necessary for you to perfect your claim, together with an
explanation of why the material or information is necessary; and (iv) an
explanation of the procedures for appealing denied claims. If you establish that
the claims official has failed to respond to your claim in a timely manner, you
may treat the claim as having been denied by the claims official.



  d.   Appeal of Denied Claims

You may appeal the claims official’s denial of your claim in writing to an
appeals official designated by the Company (which may be a person, committee, or
other entity) for a full and fair appeal. You must appeal a denied claim within
five days after your receipt of written notice denying your claim, or within
60 days after such written notice was due, if the written notice was not sent.
In connection with the appeals proceeding, you (or your duly authorized
representative) may review pertinent documents and may submit issues and
comments in writing. You may only present evidence and theories during the
appeal that you presented during the initial claims stage, except for
information the claims official requested you to

49



--------------------------------------------------------------------------------



 



provide to perfect the claim. You will irrevocably waive any theories you do not
in good faith pursue through the appeal stage, such as by failing to file a
timely appeal request.



  e.   Appeal Decision

The decision by the appeals official will be made within 60 days after your
appeal request, unless special circumstances require an extension of time, in
which case the decision will be rendered as soon as possible, but not later than
ten days after your appeal request, unless you agree to a greater extension of
that deadline. The appeal decision will be in writing, set forth in a manner
calculated to be understood by you; it will include specific reasons for the
decision, as well as specific references to the pertinent provisions of this
Agreement on which the decision is based. If you do not receive the appeal
decision by the date it is due, you may deem your appeal to have been denied.



  f.   Procedures

The Company will adopt procedures by which initial claims and appeals will be
considered and resolved; different procedures may be established for different
claims. All procedures will be designed to afford you full and fair
consideration of your claim.



17.   Limitation on Employee Rights

This Agreement does not give you the right to be retained in the service of the
Company.



18.   Validity

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.



19.   Counterparts

This Agreement may be executed in several counterparts, each of which will be
deemed an original, but all of which will constitute one and the same
instrument.



20.   Giving Notice



  a.   To the Company

All communications from you to the Company relating to this Agreement must be
sent to the Company to its principal business office in Springfield, Virginia,
in writing, by registered or certified mail, or delivered personally.



  b.   To You

All communications from the Company to you relating to this Agreement must be
sent to you in writing, by registered or certified mail, or delivered
personally, addressed as indicated at the end of this Agreement.



21.   Definitions



  a.   Agreement

“Agreement” means this contract, as amended.



  b.   Beneficial Owner

“Beneficial Owner” has the meaning set “forth in Rule 13d-3 under the Exchange
Act.

50



--------------------------------------------------------------------------------



 



  c.   Board

“Board” means the Board of Directors of the Company.



  d.   Cause

“Cause” means any of the following:



  (1)   you fail to carry out assigned duties after being given prior warning
and an opportunity to remedy the failure,     (2)   you breach any material term
of any employment agreement with the Company,     (3)   you engage in fraud,
dishonesty, willful misconduct, gross negligence, or breach of fiduciary duty
(including without limitation any failure to disclose a conflict of interest)in
the performance of your duties for the Company, or     (4)   you are convicted
of a felony or crime involving moral turpitude.



  e.   Change in Control

“Change in Control” means the first of the following to occur after the date of
this Agreement:



  (1)   Acquisition of Controlling Interest

Any Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing 25% or more of the combined voting power of the
Company’s then outstanding securities. In applying the preceding sentence,
securities acquired directly from the Company or its affiliates with the
company’s approval by or for the Person shall not be taken into account.



  (2)   Change in Board Control

During the term of this Agreement, individuals who constituted the Board as of
the date of this Agreement (or their approved replacements, as defined in the
next sentence) cease for any reason to constitute a majority of the Board. A new
director shall be considered an “approved replacement” director if his or her
election (or nomination for election) was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or were themselves approved replacement directors.



  (3)   Merger Approved

The shareholders of the Company approve a merger or consolidation of the Company
with any other corporation unless: (a) the voting securities of the Company
outstanding immediately before the merger or consolidation would continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 75% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; and (b) no Person acquires more
than 25% of the combined voting power of the Company’s then outstanding
securities.



  (4)   Sale of Assets

The shareholders of the Company approve an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets.

51



--------------------------------------------------------------------------------



 



  (5)   Liquidation or Dissolution

A complete liquidation or dissolution of the Company.



  (6)   Private Transaction

Any transaction or series of transactions not covered in paragraphs (1) through
(5) above the result of which is the suspension of the Company’s duty to file
reports under the Exchange Act as a result of the remaining number of holders of
the Company’s common stock following such transaction or series



  f.   Code

“Code” means the Internal Revenue Code of 1986, as amended.



  g.   Company

“Company” means Versar, Inc. and any successor to its business or assets that
(by operation of law, or otherwise) assumes and agrees to perform this
Agreement. However, for purposes of determining whether a Change in Control has
occurred in connection with such a succession, the successor shall not be
considered to be the Company.



  h.   Disability

“Disability” means that, due to physical or mental illness: (i) you have been
absent from the full-time performance of your duties with the Company for
substantially all of a period of six consecutive months; (ii) the Company has
notified you that it intends to terminate you on account of Disability; and
(iii) you do not resume the full-time performance of your duties within 30 days
after receiving notice of your intended termination on account of Disability.



  i.   Exchange Act

“Exchange Act” means the Securities Exchange Act of 1934, as amended.



  j.   Good Reason

“Good Reason” means the occurrence of any of the following without your’ express
written consent:



  (1)   Demotion

Your duties and responsibilities are substantially and adversely altered from
those in effect immediately before the Change in Control (or, with respect to
Section 3(b), the Potential Change in Control), other than merely as a result of
the Company ceasing to be a public company, a change in your title, or your
transfer to an affiliate.



  (2)   Pay Cut

Your annual base salary is reduced.



  (3)   Relocation

Your principal office is transferred to another location, which increases your
one-way commute to work by more than 50 miles, based on your residence when the
transfer was announced or, if you consent to the transfer, the Company fails to
pay (or reimburse you) for all reasonable moving expenses you incur in changing
your principal residence in connection with the relocation and to indemnify you
against any loss you may realize when you sell your principal residence in
connection with the relocation in an arm’s-

52



--------------------------------------------------------------------------------



 



length sale for adequate consideration. For purposes of the preceding sentence,
your “loss” will be the difference between the actual sales price of your
residence and the higher of: (a) your aggregate investment in the residence; or
(b) the fair market value of the residence, as determined by a real estate
appraiser designated by you and satisfactory to the Company.



  (4)   Breach of Promise

The Company fails to pay you any present or deferred compensation within seven
days after it is due.



  (5)   Discontinuance of Compensation Plan Participation

The Company fails to continue, or continue your participation in, any
compensation plan in which you participated immediately before the Change in
Control (or, with respect to Section 3(b), the Potential Change in Control) that
is material to your total compensation, unless an equitable substitute
arrangement has been adopted or made available on a basis not materially less
favorable to you than the plan in effect immediately before the Change in
Control (or the Potential Change in Control, if applicable), both as to the
benefits you receive and your level of participation relative to other
participants.



  (6)   Discontinuance of Benefits

The Company stops providing you with benefits that, in the aggregate, are
substantially as valuable to you as those you enjoyed immediately before the
Change in Control (or, with respect to Section 3(b), the Potential Change in
Control) under the Company’s pension, savings, deferred compensation, life
insurance, medical, health, disability, accident, vacation, and fringe benefit
plans, programs, and arrangements.



  (7)   Improper Termination

You are purportedly terminated, other than pursuant to a notice of termination
satisfying the requirements of Section 5.



  (8)   Notice of Prospective Action

You are officially notified or it is officially announced that the Company will
take any of the actions listed above during the Term of this Agreement.

However, an event that is or would constitute Good Reason shall cease to be Good
Reason if: (a) you do not terminate employment within 180 days after the event
occurs; (b) the Company reverses the action or cures the default that
constitutes Good Reason before you terminate employment; or (c) you were a
primary instigator of the Good Reason event and the circumstances make it
inappropriate for you to receive benefits under this Agreement (e.g., you agree
temporarily to relinquish your position on the occurrence of a merger
transaction you negotiate). If you have Good Reason to terminate employment, you
may do so even if you are on a leave of absence due to physical or mental
illness or any other reason.



  k.   Incentive Compensation

“Incentive Compensation” means the amount of cash and/or securities paid to you
under all bonus, incentive or other programs for performance adopted by the
Company for its executive officers and other key employees.

53



--------------------------------------------------------------------------------



 



  l.   Management Action

“Management Action” means any event, circumstance, or transaction occurring
during the six-month period following a Potential Change in Control that results
from the action of a Management Group.



  m.   Person

“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Section 13(d) of that Act, and shall include a “group,” as
defined in Rule 13d-5 promulgated thereunder. However, a Person shall not
include: (i) the Company or any of its subsidiaries; (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries; (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities; or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.



  n.   Potential Change in Control

“Potential Change in Control” means that any of the following has occurred
during the term of this Agreement, excluding any event that is Management
Action:



  (1)   Agreement Signed

The Company enters into an agreement that will result in a Change in Control.



  (2)   Notice of Intent to Seek Change in Control

The Company or any Person publicly announces an intention to take or to consider
taking actions that will result in a Change in Control.



  (3)   Board Declaration

With respect to this Agreement, the Board adopts a resolution declaring that a
Potential Change in Control has occurred.



  o.   Severance Benefits

“Severance Benefits” means your benefits under Section 6 of this Agreement.



  p.   Term of this Agreement

“Term of this Agreement” means the period that commences on the date of this
Agreement and ends on the earlier of:



  (1)   Expiration

February 28, 2006; or



  (2)   Change in Control

The last day of the 24th calendar month beginning after the calendar month in
which a Change in Control occurred during the Term of this Agreement. After a
Change in Control occurs, the end of the Term of this Agreement shall solely be
determined under this Section 21 (p)(2).

54



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as if the date set
forth above.

     
Date   6/9/04
  By: Versar, Inc.
 
   

  /S/ Theodore M. Prociv

 

--------------------------------------------------------------------------------

 

  President and CEO
 
   
Date   6/9/04
  /S/ Lawrence W. Sinnott

 

--------------------------------------------------------------------------------

 

  Lawrence W. Sinnott

Company notices to you shall be addressed as follows (or in any other manner you
notify the Company to use):



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

55